          Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                              Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.


         PLAINTIFFS’ NOTICE OF FILING MATERIALS REGARDING
         GEORGIA’S INTENDED REPLACEMENT OF DOMINION BMD
                    SOFTWARE ACROSS THE STATE

         Plaintiffs jointly submit the attached expert declarations for the Court’s

consideration of their pending preliminary injunction motions (Dkt. Nos. 785 and

809) and State Defendants’ sudden plan—announced during the Court’s September

28, 2020 conference—to replace the software on every Dominion BMD in every

county for elections beginning in about two weeks.1        The intended statewide

software replacement for every BMD is a far greater and riskier change to the

election system than merely using HMPBs in lieu of the BMDs. The Court should

immediately invoke Georgia’s emergency paper ballot backup plan.



1
  Dr. Coomer acknowledged that all 159 counties “basically [] are going to have to
load all the software anew and take off the old software.” (Tr. 64:9-16.)

ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 2 of 11




       State Defendants’ characterization of a software failure requiring a statewide

reprogramming of every BMD as a “very minor issue” is far from accurate and

contradicted by their own explanation of what they intend to do, just two weeks

before voters are expected to vote on the BMDs.2 (Tr. 6:4-6.) Their arguments even

contradict their own prior positions in this case.3 This issue further confirms that the

Dominion BMD voting system is not ready to be deployed in Georgia and that hand-

marked paper ballots (“HMPBs”) are the only reliable, secure voting means

available for Georgia elections, just as the State’s emergency backup plan provides.4

       In an attempt to downplay the obvious seriousness of replacing the BMD

software on some 34,000 machines across 159 counties just two weeks before voting



2
  Dr. Coomer admitted the software failure with the BMDs prompting the
installation of new software across the state involves the Android operating system
itself, not merely some “minor” software on the BMD. (Tr. 12:22-24 (“What we
discovered is that the underlying issue is the way that the ICX is communicating
with the underlying Android operating system.”); id. at 64:9-16.) He also claimed
that “it is not a systemic issue,” and yet admitted the need to replace the software
on every BMD in Georgia—which is the very definition of a “systemic issue.”
3
  For example, State Defendants for weeks have objected to fixing Georgia’s
flawed scanner settings so as not to disenfranchise voters because that purportedly
would require some sort of software change. Yet, they now defend reprogramming
the software on every BMD (which far outnumber the scanners).
4
  Plaintiffs’ experts did not have an opportunity to respond to this shocking
revelation during the conference and thus submit this filing as rebuttal testimony,
which includes testimony from three leading election security experts: Dr. Alex
Halderman (Exhibit 1), Mr. Harri Hursti (Exhibit 2), and Mr. Kevin Skoglund
(Exhibit 3).
                                           2
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 3 of 11




begins, State Defendants did a complete about-face during the conference. When

confronted with their own prior argument that it is far too late to make any changes

to the election system this year because elections are already “underway,” State

Defendants now claim that argument concerned absentee voting, not BMDs. (Tr.

37:7-16.) This makes no sense given the primary relief Plaintiffs seek in their

preliminary injunction motions concerns the BMDs, not absentee voting (which

already uses HMPBs). This reversal confirms the frailty of this argument, as does

the lack of supporting evidence.

       State Defendants’ defense of this audacious plan belies their argument that it

is too late for the modest relief Plaintiffs seek. The intended statewide software

replacement for every BMD is a far greater and riskier change to the election system

than merely using HMPBs in lieu of the BMDs, the solution provided by statute.

(O.C.G.A. 21-2-281, 21-2-334; SEB Rule 183-1-12-.11(2)(c)-(d).)           The latter

involves simply leaving the BMDs and printers in storage and instead using the

existing protocols, equipment, training, and infrastructure already in place for

HMPBs, per the emergency backup plan for the BMDs. (Dkt. No. 892-18, PX11)

State Defendants acknowledge, on the other hand, that this new software rollout will

require Pro V&V to approve and test the software, which the Secretary then has to

load onto 159 USB drives and securely deliver to 159 counties, each of which then


                                          3
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 4 of 11




has to install the software on hundreds or thousands of BMDs and then reprogram

the election on the BMDs and subsequently conduct Logic and Accuracy testing on

each of those machines, with voting on the BMDs beginning in about two weeks.

(Tr. 12:20-18:23.) And Defendants have no backup plan if the Pro V&V testing or

logic and accuracy testing fails with the new software—or if the machines fail during

voting—apart from the emergency backup plan already in place for HMPBs, which

should be invoked immediately for Early Voting and Election Day.

       State Defendants’ audacious plan does not even ensure EAC approval, which

almost certainly cannot happen in time for Early Voting to begin or even for Election

Day, which means Georgia voters would be forced to cast their votes on machines

with new software developed by a third-party vendor over the course of a weekend

that would not be EAC-certified. Implicitly acknowledging this, State Defendants

again reversed position and argued that they need not use an EAC-certified election

system. (Tr. 39:24-40:7.) This contradicts the clear intent of Georgia law (O.C.G.A.

§ 21-2-300(a)(3)), as State Defendants themselves previously argued. (Dkt. No. 658

at 14 (“Georgia requires EAC certification for its election machines.”).) State

Defendants themselves previously emphasized EAC certification as evidence of the

BMD system’s purported security and reliability, which they now argue is purely

optional. (Id.; Dkt. No. 905 at 248:3-251:14 (“We are using an EAC approved


                                         4
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 5 of 11




system.”).) By their own argument, the system plainly is not secure or reliable if it

lacks even the minimal EAC certification. Moreover, the lack of EAC certification

was State Defendants’ only defense for not using Dominion’s non-barcode BMD

system. (Dkt. No. 658 at 14-15.) And their own expert, Dr. Juan Gilbert, rightly

scoffed at the idea that Georgia would use a system not certified by the EAC, which

they now say they may use. (Dkt. No. 658-3 at ¶ 47 (“EAC certification is a

significant point, in and of itself . . . and is necessary to provide assurance of a voting

system’s integrity.”).) Lastly, reprogramming every BMD in the state with new

software is not at all consistent with the EAC’s standard for a “de minimis” change.

Dr. Coomer previously admitted that the emergency EAC approval process Georgia

is pursuing for a “de minimis” change “is for something like literally a one-line

configuration change in some config file that would have no material impact on the

system.” (Dkt. No. 905 at 102:18-103:14.)

       State Defendants’ statewide reprogramming plan also does not include any

security testing.5 And yet this plan is a Herculean undertaking involving likely

hundreds of personnel across the state (who are supposed to be completing logic and

accuracy testing and preparing to begin elections). (Tr. 54:2-4 (confirming counties


5
 Any reliance on hash value comparisons, as previously suggested by Pro V&V’s
Jack Cobb, would be ineffective, as he admitted that can be circumvented by
malware. (Dkt. No. 905 at 235:4-236:25.)
                                            5
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 6 of 11




received database files nearly two weeks ago).) It also involves countless delivery

drivers or couriers to be trusted to reliably deliver each USB drive to each county,

without damage or compromise. It is no exaggeration to say that this a nightmare

scenario that presents grave risk for additional software bugs and a successful

malware attack, any of which could disenfranchise voters and alter election

outcomes. Any software change can introduce serious vulnerabilities or defects,

even absent malware. (Dkt. No. 905 at 251:8-14.) It can lead to catastrophic

consequences even with a seemingly minor software change aimed at fixing a single

bug, as Boeing tragically learned with its 737 Max flight-control software.

       Finally, State Defendants’ repeated false attacks on Plaintiffs must stop. After

refusing even to respond to Plaintiffs’ inquiries seeking to understand this serious

issue, State Defendants publicly accused Plaintiffs of engaging in “a disinformation

campaign about Georgia elections.” (Tr. 31:22-24.) The Secretary later publicly

attacked Plaintiffs as “activists determined to undermine the credibility of our

elections”—an utterly false and despicable attack on Plaintiffs’ integrity.6 Not only


6
  See https://www.law.com/dailyreportonline/2020/09/28/federal-judge-grants-
narrow-injunction-challenging-states-electronic-voting-
system/?slreturn=20200829085824. The Secretary also publicly attacked this
Court, claiming its detailed, thorough, 67-page decision, reflecting the Court’s own
careful review of the extensive record, misstates the facts because it “is based on
the plaintiffs’ inaccurate characterizations of Georgia’s elections systems.” (Id.)
This obviously is untrue and consistent with the Secretary’s own lack of candor in
                                           6
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 7 of 11




are these public reputational smears highly inappropriate, they ignore the reality that

State Defendants are the ones who have been caught in repeated misrepresentations

in this case—including under oath—and also are the ones defending an election

system that not a single expert supports. They literally could not find one expert to

endorse Georgia’s Dominion BMD voting system, which their own prior experts

advised against. Now they intend to embark on a statewide reprogramming of the

BMDs, again without the support of any election security expert and likely without

EAC certification, which is the mere starting point for reliable elections. The train

is leaving the tracks in Georgia heading into the upcoming elections, with Plaintiffs

and every other Georgia voter stuck onboard. This Court alone has the power to

prevent the disaster that will ensue, one that will dwarf the chaos of the June 9

primary elections and disenfranchise countless voters across the state—and possibly

even alter election outcomes from those the voters intended.

       After insisting for months that it is far too late to make any changes to Georgia



these proceedings and with the public about the serious deficiencies with Georgia’s
election system. And this is not the first time the Secretary publicly attacked this
Court. For example, in response to the Court’s August 2019 preliminary
injunction decision, the Secretary publicly claimed: “These conclusions are silly
and unfounded. At the end of the day no judge should be susceptible to political
Rhetoric.” (Kate Brumback, “Judge blasts Georgia officials’ handling of election
system,” Associate Press (Aug. 17, 2019),
https://apnews.com/3bb82cd078444a42b9aad64faadc802b.)
                                           7
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 8 of 11




elections, the Court should hold Defendants to their argument. It should enjoin

Defendants from a reckless, high-risk, statewide reprogramming of some 34,000

BMDs across 159 counties and order the immediate implementation of the State’s

existing emergency paper backup plan using HMPBs for all elections. This is the

plan developed and intended by the State for situations such as this. Voting

machines that State Defendants themselves admit cannot reliably function absent

statewide reprogramming, involving hundreds of election workers and delivery

personnel, two weeks before their use in elections with software developed hastily

over a weekend are not practicable for voting and must be shelved. HMPBs are what

Georgia requires in these circumstances—and the U.S. Constitution does too.

       State Defendants present this Court with two options to choose from for

elections this year: a statewide reprogramming of every BMD with hastily-

developed software not fully tested or potentially even EAC-certified, or merely

invoking the existing backup plan to use HMPBs. Their defense to Plaintiffs’

preliminary injunction motions—the argument that no change is warranted or

allowed at this stage—is long gone. Indeed, it is State Defendants who intend a

sweeping change to the election equipment. Plaintiffs seek only what the State

already requires and already has prepared for in such circumstances: HMPBs.




                                        8
ny-1985617
         Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 9 of 11




       Respectfully submitted this 29th day of September, 2020.


  /s/ David D. Cross                         /s/ Halsey G. Knapp, Jr.
 David D. Cross (pro hac vice)              Halsey G. Knapp, Jr.
 John P. Carlin (pro hac vice)              GA Bar No. 425320
 Lyle P. Hedgecock (pro hac vice)           Adam M. Sparks
 Mary G. Kaiser (pro hac vice)              GA Bar No. 341578
 Robert W. Manoso (pro hac vice)            KREVOLIN & HORST, LLC
 MORRISON & FOERSTER LLP                    1201 West Peachtree Street, NW
 2000 Pennsylvania Avenue, NW               Suite 3250
 Suite 6000                                 Atlanta, GA 30309
 Washington, DC 20006                       (404) 888-9700
 (202) 887-1500
     Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg


 /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
 Bruce P. Brown                             Robert A. McGuire, III
 Georgia Bar No. 064460                     Admitted Pro Hac Vice
 BRUCE P. BROWN LAW LLC                       (ECF No. 125)
 1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
 Suite 6                                    113 Cherry St. #86685
 Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
 (404) 881-0700                             (253) 267-8530
                   Counsel for Coalition for Good Governance


 /s/ Cary Ichter
 Cary Ichter
 Georgia Bar No. 382515
 ICHTER DAVIS LLC
 3340 Peachtree Road NE
 Suite 1530
 Atlanta, Georgia 30326
 (404) 869-7600
  Counsel for William Digges III, Laura Digges, Ricardo Davis & Megan Missett

                                        9
ny-1985617
        Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 10 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                             Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.

                      CERTIFICATE OF COMPLIANCE

       Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                             /s/ David D. Cross
                                             David D. Cross




                                        10
ny-1985617
        Case 1:17-cv-02989-AT Document 923 Filed 09/29/20 Page 11 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                           CERTIFICATE OF SERVICE

       I hereby certify that on September 29, 2020, a copy of the foregoing

PLAINTIFFS’         NOTICE           OF   FILING    MATERIALS        REGARDING

GEORGIA’S         INTENDED           REPLACEMENT         OF    DOMINION     BMD

SOFTWARE ACROSS THE STATE was electronically filed with the Clerk of

Court using the CM/ECF system, which will automatically send notification of such

filing to all attorneys of record.

                                                /s/ David D. Cross
                                                David D. Cross




                                           11
ny-1985617
